Citation Nr: 0117383	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  95-30 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for service-connected 
post-traumatic stress disorder, currently evaluated as 70 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The appellant served on active duty from January 1991 to 
April 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the New Orleans, 
Louisiana, Department of Veterans Affairs (VA) Regional 
Office (RO).  In February 1995, the RO denied a claim for an 
increased rating for service-connected post-traumatic stress 
disorder (PTSD), evaluated as 50 percent disabling.  The 
appellant appealed, and in August 1997, the Board granted an 
increase in the veteran's evaluation to 70 percent.  The 
appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (the Court).  In January 
1999, the Court issued an order, noting that the appellant 
was seeking a remand to have the Board consider whether the 
appellant's income demonstrated "marginal" income under 38 
C.F.R. § 4.16(a).  The Court determined that marginal income 
was an issue relevant to "substantial gainful" employment in 
section 4.16(a) and thus vacated the Board's August 1997 
decision and remanded the claim for readjudication.  In 
September 1999, the Board remanded the claim for additional 
development.  


FINDING OF FACT

The veteran's post-traumatic stress disorder is manifested by 
nightmares, depression, anger, and limited social 
interaction; but is not productive of virtual isolation in 
the community, totally incapacitating psychoneurotic 
symptoms, a demonstrable inability to obtain or retain 
employment, gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others, an intermittent inability to perform the 
activities of daily living, disorientation to time or place 
or memory loss; his PTSD is productive of no more than severe 
social and industrial impairment, and no more than severe 
occupational and social impairment with reduced reliability 
and productivity.  





CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 1999); Veterans Claims Assistance Act (section 
4, 114 Stat. 2096, 2098-2099); 38 C.F.R. §§ 3.321, 4.7, 
4.132, and Diagnostic Code 9411 (as in effect prior to 
November 7, 1996); 38 C.F.R. §§ 3.321(b), 4.7, 4.130, 
Diagnostic Code 9411 (effective November 7, 1996).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The appellant was 
notified in the February 1995 rating decision that the 
evidence did not show that he had met the relevant criteria.  
That is the key issue in this case, and the rating decision, 
as well as the statement of the case (SOC) and supplemental 
statements of the case (SSOC's), informed the appellant of 
the applicable regulations, to include amendments which 
became effective November 7, 1996.  
Moreover, in the Board's September 1999 remand, the Board 
instructed the RO to request the veteran to submit the names 
and addresses of all his employers from January 1990 to the 
present, to submit copies Federal tax returns from 1990 to 
the present, a Social Security credit report and or civil 
service credit and earnings report (documents that reflect 
earnings since 1990), and to submit, by date(s), each period 
of hospitalization that the appellant had as to his post- 
traumatic stress disorder, to include the length of time of 
the hospitalization and the facility of where the 
hospitalization occurred.  The Board also noted that it was 
aware that under 38 C.F.R. § 3.321(b)(1), an extraschedular 
evaluation may be assigned.  The Board invited the veteran 
and his attorney to submit argument as to the difference 
between "marked interference" with employment and (1) 
considerable industrial impairment; (2) severe industrial 
impairment; and (3) total industrial impairment.  The 
appellant's attorney was also invited to explain how an 
extraschedular evaluation would be applicable when the rating 
criteria for post-traumatic stress disorder contemplates (1) 
considerable industrial impairment; (2) severe industrial 
impairment; and (3) total industrial impairment.  In February 
2000, the RO sent the veteran a letter in accordance with the 
Board's remand instructions.  However, there is no record of 
a response.  

VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes the discussions in the rating decision, SOC, 
SSOC's, the RO's letter and the Board's remand have informed 
him of the information and evidence needed to substantiate 
this claim and complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  As previously stated, this case was remanded in 
1999 for additional development, and the RO complied with all 
instructions.  The appellant has not referenced any 
unobtained evidence that might aid his claim or that might be 
pertinent to the bases of the denial of this claim.  The RO 
requested all relevant treatment records identified by the 
appellant, and the appellant has been afforded two VA 
psychiatric examinations.  The appellant was informed in 
various letters of what records the RO was requesting and he 
was asked to assist in obtaining the evidence.  Although 
employment records requested in the Board's remand have not 
been obtained, it is because the appellant failed to complete 
the necessary forms (see RO's February 2000 letter requesting 
employment records, to which there was no response from the 
appellant).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

A review of the veteran's written statements shows that he 
asserts that a higher evaluation is warranted.  In 
particular, it has been argued that he is unemployable and 
has not earned more than a marginal income due to his PTSD.  

The veteran's psychiatric disorder has been evaluated as 70 
percent rating.  Under 38 C.F.R. § 4.132, Diagnostic Code 
(DC) 9411, under the criteria in effect prior to November 7, 
1996, a 70 percent evaluation is for application when the 
ability to establish or maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  

The highest rating of 100 percent under DC 9411 is warranted 
when the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community.  Totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior.  Demonstrably unable to obtain 
or retain employment.  38 C.F.R. § 4.132.  It should be noted 
that the criteria set forth in 38 C.F.R. § 4.132, DC 9411, 
for a 100 percent evaluation are each independent bases for 
granting a 100 percent evaluation.  See Johnson v. Brown, 7 
Vet. App. 95, 97 (1994). 

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts[-]found 
basis (includes but is not limited to employment in a 
protected environment such as a family business or sheltered 
workshop), when earned annual income exceeds the poverty 
threshold.  38 C.F.R. § 4.16(a) (2000).  

With regard to the first basis for a 100 percent rating, the 
Board finds that the evidence does not support a conclusion 
that there has been virtual isolation in the community.  The 
evidence of record in this case consists of VA outpatient 
treatment reports (dated between 1993 and 1994, and between 
June 1999 and February 2000), two VA psychiatric examination 
reports (dated in September 1994 and December 1996), and 
various written statements and forms filed by the veteran.  A 
review of a VA September 1994 VA examination report shows 
that the veteran reported that he was working part-time.  He 
complained that he was a loner, and had diminished interest 
in significant activities.  The examiner noted that he was in 
a hurry to complete his interview because he had parked his 
car at a parking meter, and his time was running out.  A 
review of the December 1996 VA examination report shows that 
the veteran reported that he was working at VA in food 
services, where he brought trays to patients and worked in 
the cafeteria line.  He complained that he avoided people and 
had lost interest in playing basketball.  He stated that he 
always sat in the back of a room if he had a choice.  He had 
no hobbies, interests or friends, and apparently sat at home 
a lot looking at cartoons.  He called himself a "hermit."  
A review of the VA outpatient treatment reports dated between 
1993 and 1994 shows ongoing treatment for PTSD, with several 
reports relating to problems with his automobile.  Reports 
dated between June 1999 and February 2000 show that the 
veteran attended a smoking cessation group several times in 
January 2000, and that he received treatment for PTSD once or 
twice a month.  These reports also show many treatments for 
physical symptoms.  

A financial status report (FSR) (VA Form 20-5655), received 
in June 1999, shows that the veteran indicated that his 
expenses included car payments, maintenance and insurance.  

Although the veteran has reported isolating behavior and 
avoidance of crowds, he had stated that he was working, and 
that he goes out in public (although not without discomfort).  
The veteran's June 1999 FSR is evidence that he drives a car 
on an ongoing basis.  The Board also notes that the records 
show that he has often traveled to a VA medical center for 
various types of treatment.  The Board's discussion of 
veteran's employability, infra, is largely applicable here.  
Briefly stated, there is evidence from the veteran's employer 
that indicates that he works 80 hours every two weeks, and he 
has stated that he has been at the same job since February 
1994.  See veteran's June 1999 FSR.  In summary, this 
evidence indicates that he is not virtually isolated in his 
community.  Therefore, the Board finds that the evidence is 
insufficient to show virtual isolation in the community, and 
that a 100 percent evaluation is not warranted on this basis.  

As for the second basis for a 100 percent rating, the 
evidence does not show that the veteran has totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  In this 
case there is some evidence of threatening behavior, 
specifically, he reported that he was building a pipe bomb 
after his car was stolen in 1993, apparently as a booby trap.  
There is also evidence of suicidal threats, without plan or 
intent.  The only GAF score of record is a score of 50 in the 
December 1996 VA examination report, suggesting serious 
symptoms.  See Quick Reference to the Diagnostic Criteria 
from DSM IV 47 (American Psychiatric Association 1994).

However, notwithstanding this evidence, the preponderance of 
the medical evidence shows that psychoneurotic symptoms are 
not of such severity as to warrant a 100 percent rating.  In 
part, the Board notes that the most recent reports indicate 
no suicidal or homicidal ideation.  See e.g., VA outpatient 
treatment reports, dated in November 1999 and February 2000.  
In addition, the evidence does not show that the veteran has 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  Here, the veteran has complained of 
symptoms that include anger, poor sleep, hypervigilance, 
crying spells, depression and nightmares.  "Vague auditory 
hallucinations" were noted in the December 1996 VA 
examination report, and at that time he asserted that he had 
shot his pistol at imaginary enemies in his apartment one 
time.  He also reportedly attempted to make a pipe bomb in 
1993.  However, these reports are sparse, and all of them 
dated prior to 1997.  The most recent medical reports do not 
contain evidence of actual explosions of aggressive energy or 
actual danger to self or others.  The Board finds that the 
more recent evidence is more probative of the veteran's 
condition.  See Francisco, supra.  In this regard, there is 
no evidence of psychiatric treatment whatsoever dated between 
January 1997 and June 1999, and the VA outpatient treatment 
reports dated June 1999 and thereafter do not show that the 
veteran has totally incapacitating psychoneurotic symptoms.  
These reports indicate that veteran is able to function 
fairly well in the community and that he is very active in 
group therapy, and they contain little or no evidence of 
objective findings showing psychoneurotic symptoms bordering 
on gross repudiation of reality.  Based on the foregoing, the 
Board finds that the evidence is insufficient to show totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities, and 
the Board finds that a 100 percent evaluation is not 
warranted on this basis.  

As for the third basis for a 100 percent rating, the Board 
first notes that prior to this case going before the Court, 
the appellant's (then) representative argued inter alia that 
the Board had failed to consider the veteran's income prior 
to determining whether the veteran had met the requirements 
for a 100 percent rating due to an inability to obtain or 
retain employment.  In its January 1999 order, the Court 
vacated and remanded the Board's decision, stating that the 
Board should, "[C]onsider the issue of whether the veteran's 
income demonstrates a 'marginal' level under 38 C.F.R. 
§ 4.16(a) (1998)."  The Court also stated that marginal 
income is an issue relevant to 'substantial gainful' 
employment in section 4.16(a)."  Citing Friscia v. Brown, 7 
Vet. App. 294 (1995).  However, as previously noted, the 
veteran failed to respond to the RO's February 2000 letter, 
in which he was invited to supplement the record with 
employment evidence.  Specifically, he was requested to 
submit copies Federal tax returns from 1990 to the present, a 
Social Security credit report and or civil service credit and 
earnings report (documents that reflect earnings since 1990), 
and to submit, by date(s), each period of hospitalization 
that he had for his post-traumatic stress disorder, to 
include the length of time of the hospitalization and the 
facility of where the hospitalization occurred.  These 
documents were specifically mentioned in the appellant's 
brief, which was submitted to the Court in 1998, as pertinent 
to his claim.  The Board also invited the veteran and his 
attorney to submit argument as to several pertinent legal 
issues discussed in the appellant's 1998 brief regarding his 
employment and entitlement to an extraschedular evaluation.  

A Statement in Support of Claim (VA Form 21-4192), received 
in October 1994, shows that the veteran stated that he had 
worked 30 hours per week at a country club as a cook from 
November 1993 to late August 1994, that he was terminated due 
to "lack of work attitude," and that he had earned about 
$7,000 in the last 12 months.  

A financial status report (FSR) (VA Form 20-5655), received 
in June 1999, shows that the veteran indicated that he had 
been employed by the VA Medical Center (VAMC) in New Orleans 
in "food services" since February 1994.  He reported that 
his monthly gross salary was $1,651.  

The claims file includes two paystubs from the veteran's 
employer (VA).  These paystubs, received in July and November 
of 1999 (and presumably pertaining to that year), indicate 
the following: the veteran has been employed by VA at the 
level of grade 4, step 2 or step 3; he works 80 hours every 
two weeks; as of February 27 he had earned $4,463; as of 
September 11 he had earned $16,656; as of February 27 he had 
used 16 hours of annual leave and no sick leave; as of 
September 11 he had not used any annual or sick leave (all 
figures are presumably for the fiscal year).  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim that the 
veteran is demonstrably unable to obtain or retain 
employment.  The evidence indicates that the veteran has been 
working at VA since 1994, and the most recent evidence 
indicates that he works full-time.  The evidence as to annual 
and sick time taken from work (a total of 16 hours of annual 
leave and no sick leave) also does not support a claim that 
the veteran is unable to work due to his PTSD.  With regard 
to the veteran's argument that he makes no more that marginal 
income, which was the basis for the Court's January 1999 
order vacating and remanding the Board's August 1997 
decision, he has failed to come forward with any evidence in 
support of his claim that he makes no more than marginal 
income, or that he is otherwise unemployable.  In fact, the 
veteran's paystubs indicate that he is currently employed by 
VA at the level of grade 4, step 3; that he works 80 hours 
every two weeks; and that as of September 11, 1999 he had 
earned $16,656.  The evidence therefore shows that the 
veteran earned in excess of $8,501 in 1999, which is the 
poverty threshold set for 1999 by the Census Bureau.  65 Fed. 
Reg. 79160 (2000).  Accordingly, the Board finds that the 
evidence is insufficient to show that the veteran earned only 
"marginal income," or that he is demonstrably unable to 
obtain or retain employment.  The Board therefore finds that 
a 100 percent evaluation is not warranted on this basis.  

The Board further notes that the veteran filed his claim in 
July 1994.  During the course of the appeal, the rating 
criteria were changed.  Specifically, on October 8, 1996, the 
VA published a final rule, effective November 7, 1996, to 
amend the section of the Schedule for Rating Disabilities 
dealing with mental disorders.  61 Fed. Reg. 52695 (Oct. 8, 
1996).  Under the circumstances, the veteran's increased 
rating claim is to be reviewed under the criteria most 
favorable to his claim.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991); White v. Derwinski, 1 Vet. App. 519, 521 
(1991).  

A rating in excess of 70 percent is not warranted under the 
new criteria for PTSD, as in effect November 7, 1996 and 
thereafter.  Under these criteria, the veteran's condition is 
still rated under DC 9411.  However, the criteria have been 
changed, and the revised regulation provides that a 100 
percent rating is warranted where the disorder is manifested 
by total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; an intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, one's own occupation, or 
one's own name.  Id.

In this case, the Board finds that there is insufficient 
evidence of the symptoms required for a 100 percent rating.  
In this case, there is little or no evidence of gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, intermittent inability to 
perform activities of daily living, disorientation, or memory 
loss, and his symptoms are not shown to be so severe as to 
warrant a total disability rating.  Finally, there is no 
evidence of other psychiatric symptomatology which warrants a 
100 percent evaluation.  The Board notes that while there is 
some evidence of "vague audio hallucinations," and danger 
of hurting oneself or others, these symptoms appear to have 
been quite infrequent (i.e., not persistent).  In this 
regard, there is no evidence of psychiatric treatment 
whatsoever dated between January 1997 and June 1999.  When 
considered in conjunction with the other evidence of record 
(which covers a period of over four years), to include the 
most recent evidence as contained in VA outpatient treatment 
reports, these symptoms are not shown to be of such severity 
that a 100 percent rating is warranted.  The Board therefore 
finds that the evidence does not show that the veteran has a 
demonstrable inability to obtain or retain employment due to 
his PTSD, and that the preponderance of the evidence is 
against the claim on this basis.  

Based on the foregoing, the Board believes that the 
impairment resulting from the veteran's PTSD warrants no 
higher than a 70 percent rating.  

The Board notes that a regulation in effect prior to November 
7, 1996 provided that in a case where the only compensable 
service connected disability was a mental disorder assigned a 
70 percent evaluation and such mental disorder precluded the 
veteran from securing or following a substantially gainful 
occupation, a 100 percent schedular evaluation under the 
appropriate diagnostic code shall be assigned.  38 C.F.R. § 
4.16(c) (1996).  However, for the reasons previously 
discussed with regard to the issues of whether the veteran 
has no more than "marginal income," and whether he is 
demonstrably unable to obtain or retain employment as 
required for a 100 percent rating, the Board finds that the 
preponderance of the evidence is against a 100 percent rating 
on this basis.  Briefly stated, the evidence indicates that 
the veteran is working 80 hours per week in a position with 
food services at a VAMC, and that he is earning more than a 
marginal level of income.  

Review of the record reveals that the RO expressly considered 
referral of the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1). 
This regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  The Board has reviewed the record with these 
mandates in mind and finds no basis for further action on 
this question.  VAOPGCPREC 6-96, 61 Fed. Reg. 66749 (1996).  
Of particular note, there is no record of hospitalization for 
PTSD symptoms during the time period in issue, and the 
veteran's previously discussed paystubs indicate that he had 
used 16 hours of annual leave, and no sick leave, as of 
September 11, 1999.  Accordingly, referral for an 
extraschedular evaluation is not warranted.  

In reaching this decision, the Board has considered the 
benefit-of-the-doubt rule; however, as the preponderance of 
the evidence is against the appellant's claim, such rule is 
not for application in this case.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).









ORDER

A rating in excess of 70 percent for PTSD is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

